Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Claims 1-2, 4-5, 7-8, 10, 13-14, 16-18 and 20 are allowable. Claims 9 and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A and B, as set forth in the Office action mailed on 9/22/21, is hereby withdrawn and claims 9 and 19 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Max Garwood on 6/7/2022.

The application has been amended as follows: 
Claim 1, final line, read “extending through the aligned mounting holes.” and now reads --extending through the aligned mounting holes, and wherein the at least one deck assembly further comprises a chain for mounting the plurality of plates. —
Claim 6 is cancelled;
Claim 7, line 1, read “The header of claim 6” and now reads “The header of claim 1”
Claim 7, lines 3-4, read “and wherein the plurality of plates comprises a plurality of mounting holes which receive the plurality of pins and couple the plurality of plates to the chain.” and now reads – and wherein the mounting holes of the plurality of plates receive the plurality of pins and couple the plurality of plates to the chain. —
Claim 8, line 1, read “The header of claim 6” and now reads –The header of claim 1—
Claim 9 is hereby rejoined;
Claim 9, line 1, read “(Withdrawn)” and now reads –(Original)--
Claim 11, final line, read “extending through the aligned mounting holes.” and now reads --extending through the aligned mounting holes, and wherein the first deck assembly comprises a first chain for mounting the first plurality of plates and the second deck assembly comprises a second chain for mounting the second plurality of plates. —
Claim 15 is cancelled;
Claim 16, line 1, read “The row unit of claim 15” and now reads --The row unit of claim 11--
Claim 17, lines 1-5, read “wherein each plate of the first plurality of plates comprises a pair of first mounting holes which receive the plurality of pins and couple the first plurality of plates to the first chain, and each plate of the second plurality of plates comprises a pair of second mounting holes which receive the plurality of pins and couple the second plurality of plates to the second chain.” and now reads --wherein the mounting holes of the first plurality of plates receive the plurality of pins of the first chain and couple the first plurality of plates to the first chain, and the mounting holes of the second plurality of plates receive the plurality of pins of the second chain and couple the second plurality of plates to the second chain. --
Claim 18, line 1, read “The row unit of claim 15” and now reads –The row unit of claim 11—
Claim 19 is hereby rejoined;
Claim 19, line 1, read “(Withdrawn)” and now reads –(Original)--


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         
/Alicia Torres/               Primary Examiner, Art Unit 3671